Per Curiam.

The judgment is reversed, with costs. Cause remanded for further proceedings (1).

 There was no occasion for the plaintiffs, in this case, to describe themselves as administrators: they might have sued in their own right; and, therefore, profert of the letters was unnecessary. So, in an action on a judgment Obtained by the plaintiff as administrator, he need not make profert of the letters of administration. And if he names himself as administrator, it may be rejected as surplusage. The reason is, the judgment is considered a debt due to the plaintiff in his personal capacity, and he may declare that the debt is due to himself. Crawford, adm’r, v. Whittal, 1 Doug. 4, note 1. — Bonafous v. Walker, 2 T. R. 126, 128. — Tallmage, adm'r, v. Chappel, 16 Mass. 71. — Biddle, adm'r, v. Wilkins, 1 Peters, 686.